Citation Nr: 9902355	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased disability evaluation for the 
veterans service-connected right knee disorder, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
April 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  That rating decision granted service 
connection for postoperative anterior cruciate ligament tear 
of the right knee and assigned thereto a 10 percent 
disability evaluation, effective April 1991.  That rating 
decision also denied service connection for chest pains and 
hearing loss.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal of these three 
issues.

In October 1991, the RO issued a rating decision that granted 
entitlement to a temporary total disability rating (100 
percent), pursuant to 38 C.F.R. § 4.30, for post surgical 
convalescence from July 18, 1991 through August 31, 1991.  
That rating decision also assigned an increased disability 
rating for the appellants service-connected right knee 
disorder, effective September 1, 1991.  Subsequent rating 
decision issued by the RO granted temporary total disability 
ratings for post surgical convalescence for the following 
periods: March 3, 1992 through January 31, 1992; December 10, 
1992 through January 31, 1993; April 24, 1994 through May 31, 
1994; June 23, 1994 through July 31, 1994; and June 30, 1995 
through July 31, 1995.   
 
During the pendency of this appeal, the appellant filed a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In January 1994, the RO issued a rating 
decision that denied this claim.   Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
of this issue.

In March 1994, the appellants file was transferred to the RO 
in St. Petersburg, Florida, pursuant to the appellants 
change in residence.  In December 1995, a hearing was 
conducted before the RO.  At the hearing, the appellant 
withdrew his appeal concerning the issues of service 
connection for chest pains and hearing loss.  

In December 1995, the appellant filed claims for service 
connection for low back and bilateral hip disorders, 
secondary to his service-connected bilateral knee disorders.  
A review of the appellants claims file reveals no further 
information as to the current status of these claims.  
Accordingly, these issues are referred to the RO for 
development as appropriate.

In July 1996, the RO issued a rating decision granting an 
increased disability evaluation of 30 percent, effective 
December 1, 1994, for the appellants service-connected right 
knee disorder.  The appellant is presumed to maintain his 
disagreement with this new assigned disability rating. See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When a 
claimant is awarded service connection for a disability and 
subsequently appeals the ROs initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.).


REMAND

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  He also claims that an 
increased disability rating is warranted for his service-
connected right knee disorder. 

In June 1995, the appellant filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans Appeals.  The appellants 
substantive appeal form also noted that he would address 
all issues at personal hearing at local level.  In December 
1995, a personal hearing was conducted before the RO.  
Subsequent records do not address whether the appellant still 
desires a hearing before the Board.  

In April 1998, the Board requested clarification from the 
appellant concerning his desire for a hearing before the 
Board.  The Boards letter, dated April 1998, stated:

If you do not respond within 30 days from 
the date of this letter, we will assume 
that you still want a hearing before a 
member of the Board at the regional 
office and we will make arrangements to 
have your case remanded for such a 
hearing.  This action may significantly 
delay a decision in your appeal.  
However, we are required to satisfy your 
due process rights before we can proceed 
with a decision in your appeal.

No response was ever received from the appellant.  
Accordingly, the Board can only assume that the appellant 
still desires to have a hearing before the Board in this 
matter.  The Board concludes, therefore, that a hearing 
before a member of the Board of Veterans Appeals at the RO 
should be scheduled in this matter. See 38 C.F.R. § 20.702 
(e)(1998).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
